Powers, J.
These are two indictments returned by the Washington County grand jury. One such numbered 69-101, charges the defendant with unlawful possession of cannabis (marijuana) in violation of G. L. 1956 (1968 Reenactment) §21-28-31.
The other numbered 69-181, charges defendant with conspiring to engage in unlawful traffic of a narcotic drug, to wit, cannabis (marijuana).
The cases were consolidated for trial to a Superior Court justice and a jury which returned a verdict of guilty in each case.
Thereafter, defendant filed a motion for a new trial in each case and, when these motions were denied, he seasonably prosecuted bills of exceptions.
Richard J. Israel, Attorney General, Donald P. Ryan, Assistant Attorney General, R. Raymond Greco, Special Assistant Attorney General, for plaintiff.
Aram K. Berberian, for defendant.
We have carefully considered both bills of exceptions and find no merit to any exception in either bill.
Even so, it has sometimes been the policy of this court in disposing of exceptions found to lack merit, to discuss the contentions advanced in connection with such exceptions whenever those contentions, although not sound, nevertheless have such degree of plausibility as to give some point to refutation through discussion.
In the instant cases however, we find the contentions advanced so lacking in plausibility as not to warrant any discussion other than to note that repeating them here would serve no useful purpose.
All of the defendant’s exceptions contained in each bill of exceptions are overruled and the cases are remitted to the Superior Court for further proceedings.